                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         ) CRIM. CASE NO. 1:19-cr-230-ECM
                                                  )               (WO)
JAREECE EDWARD BLACKMON                           )

                      MEMORANDUM OPINION and ORDER

       Now pending before the Court is the Defendant’s motion to sever (doc. 195) filed

on May 10, 2021. The Defendant asserts that Count Seven (7) of the Superseding

Indictment should be severed from the remaining charges. (Id.). The government filed a

response (doc. 202), and the Defendant filed a reply to the government’s response. (Doc.

203). After a careful review of the motion, the parties’ briefs, and the applicable law, the

Court concludes that the Defendant’s motion to sever is due to be DENIED.

                                      DISCUSSION

       The majority of the offense for which Blackmon has been indicted occurred in

Coffee County, Alabama on August 15 and 16, 2017. Blackmon is charged in Count One

of the Superseding Indictment with conspiracy to possess and distribute marijuana in

violation of 21 U.S.C. §§ 841(a)(1) and (846). In Counts Two and Four, he is charged with

unlawful possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1).

In Count Three, Blackmon is charged with use and discharge of a firearm to commit murder

during and in relation to a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(A)

and (j)(1). In Count Five, Blackmon is charged with knowingly possessing with intent to

distribute marijuana in violation of 21 U.S.C. § 841(a)(1). And in Count Six, he is charged
with possession of a firearm in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A). (Doc. 28).

        However, in Count Seven, Blackmon is charged with unlawful possession of a

firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1) in Montgomery County,

Alabama on June 15, 2017. (Id.)

        Blackmon argue that “he would be prejudiced by the joinder of Courts 1 through 6

with Court 7 of the Superseding Indictment as the allegations are separate and distinct from

one another and for which the Defendant has a separate and distinct defense.” (Doc. 195

at 2, para. 6). Blackmon asserts there are no similarities between Counts 1 through 6 and

Count 7—specifically, the offenses occurred on different dates and in different counties.

(Doc. 203 at 3, para. 6). In addition, Blackmon asserts that he has different defenses to the

charges. (Id. at 2-3).

        Blackmon does not assert that joinder is improper under Fed. R. Crim. P. 8(a).1

Rather, he asserts that joinder is prejudicial under Fed. R. Crim. P. 14. To be entitled to a


1
   Even if he did challenge joinder under Rule 8(a), the Court concludes that joinder is not improper under
Rule 8(a). A motion under Fed. R .Crim. P. 8(a) questions the propriety of joining two or more offenses in
a single indictment in the first instance. Rule 8 permits an indictment to “charge a defendant in separate
counts with 2 or more offenses if the offenses charged . . . are of the same or similar character, or are based
on the same act or transaction, or are connected with or constitute parts of a common scheme or plan.” Fed.
R. Crim. P. 8(a). In addition, Rule 8 is “construed broadly in favor of initial joinder, allowing joinder of
offenses that ‘are of the same or similar character,’ even if such offenses do not arise at the same time or
out of the same series of acts or transactions.” United States v. Hersh, 297 F.3d 1233, 1241 (11th Cir.
2002).
         Moreover, “Rule 8(a) . . . is construed broadly in favor of initial joinder.” United States v. Walser,
3 F.3d 380, 385 (11th Cir. 1993). Blackmon is charged with conspiracy to possess with intent to distribute
marijuana. He is also charged with use and discharge of a firearm to commit murder during and in
furtherance of a drug trafficking crime, possession of a firearm during a drug trafficking offense, and being
a convicted felon in possession of a firearm. All of Blackmon’s charges involve controlled substances and
firearms. Rule 8(a) requires that the offenses be of ‘similar character’ in category or type, and severance is
not required merely because the offenses occurred at different times. See Walser, 3 F.3d at 385 (“While the
offenses charged . . . are distinct in time . . ., they are nonetheless similar.”). Thus, the Court concludes
that the offenses are properly joined pursuant to Fed. R. Crim. P. 8(a).



                                                      2
severance under Rule 14, Blackmon must show that without a severance, he would be

unable to receive a fair trial and he would suffer “compelling prejudice.” United States v.

Lopez, 649 F.3d 1222, 1234 (11th Cir. 2011); United States v. Freyre-Lazaro, 3 F.3d 1496,

1501 (11th Cir. 1993); United States v. Morales, 868 F.2d 1562, 1571 (11th Cir. 1989);

United States v. Pepe, 747 F.2d 632, 650–51 (11th Cir. 1984) (defendant must show

“specific and compelling prejudice” to warrant a severance).

       Blackmon’s burden is a heavy one. “The bar for showing that kind of prejudice is

so high that only in the rarest case can a defendant clear it....” Lopez, 649 F.3d at 1235. To

determine compelling prejudice “the defendant must establish that a joint trial would

actually prejudice the defendant and that a severance is the only proper remedy for that

prejudice – jury instructions or some other remedy short of severance will not work.” Id.

at 1234 (emphasis added). See also United States v. Hill, 643 F.3d 807, 828 (11th Cir.

2011) (Compelling prejudice may be demonstrated by a showing that the jury would be

“unable to sift through the evidence and make an individualized determination” as to each

offense.)

       “[A] district court should grant a severance under Rule 14 only if there is a serious

risk that a join trial would . . . prevent the jury from making a reliable judgment about guilt

or innocence.” Zafiro v. United States, 506 U.S. 534, 539 (1993). Blackmon does not

allege any specific prejudice that would require separate trials on counts one through six

and count seven. See United States v. Schlei, 122 F.3d 944, 984 (11th Cir. 1997) (it is the

defendant’s burden to demonstrate “specific and compelling prejudice” to warrant a

severance); United States v. Adams, 1 F.3d 1566, 1578 (11th Cir. 1993) (conclusory




                                              3
allegations are insufficient to meet the defendant’s burden of demonstrating compelling

prejudice). The defendant must assert “specific and exonerative facts” to warrant a

severance, which he has failed to do. See United States v. Novaton, 271 F.3d 968, 990

(11th Cir. 2001).

       Count Seven is a felon in possession of a firearm charge, however, merely joining

that charge with other counts is insufficient to demonstrate compelling prejudice. See

Lopez, 649 F.3d at 1242; United States v. Mickens, 408 Fed. Appx. 253, 255 (11th Cir.

2011). Although Blackmon asserts that he has a defense to Count 7, he alleges no reasons

why the Court could not properly instruct the jury to consider the evidence as it relates to

each offense. See Walser, 3 F.3d at 387 (“if the possible prejudice may be cured by a

cautionary instruction severance is not required.”)

       The Court must also “balance the prejudice that a defendant may suffer . . . against

the public’s interest in judicial economy and efficiency.” Hill, 643 F.3d at 828. The

possibility of prejudice, which is what Blackmon asserts, is not enough. Consequently, the

Court concludes that Blackmon failed to meet his burden demonstrating that he is entitled

to severance on count seven of the superseding indictment.

                                     CONCLUSION

       Accordingly, for the reasons as stated, and for good cause, it is

       ORDERED that Blackmon’s motion for a severance (doc. 195) is DENIED.

       Done this 21st day of June, 2021.


                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE



                                             4
